Citation Nr: 0528464	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  96-50 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.  His administrative records show he was 
awarded the Combat Infantry Badge and the Purple Heart Medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, which denied service connection for 
hypertension on a direct basis.  This case was previously 
before the Board and in July 1998, it was remanded to the RO 
for further development, along with other issues including a 
claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).  While the matter was in 
remand status, the RO granted service connection for PTSD in 
an April 1999 rating decision.  

In a written statement and a representative statement both 
submitted in October 2000, the veteran alleged entitlement to 
hypertension as secondary to the service connected PTSD.  The 
Board remanded this matter a second time in December 2000 for 
further development of the secondary service connection 
issue.  Following this development the matter was returned to 
the Board, which in September 2004 remanded the matter again 
to the RO for further development, finding that the 
development conducted up to that point to be inadequate.  
Other matters on appeal at the time were disposed of by the 
Board.  

The case has since been returned to the Board and is now 
ready for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

Unfortunately the Board finds that another remand is 
necessary in this case.  The Board in its September 2004 
remand specifically found that a May 2002 VA examination to 
determine the etiology of the veteran's hypertension was 
inadequate in that it failed to address whether or not the 
service-connected PTSD aggravates the veteran's hypertension, 
which the remand referred to as "cardiovascular disease."  

In October 2004 a VA examination was conducted and an 
addendum was drafted in November 2004 which verified review 
of the claims file.  This examination failed to address the 
question as to whether the veteran's hypertension is 
aggravated by hypertension.  Instead the examination 
addressed the question of whether coronary artery disease 
(CAD) was related to PTSD and indicated that the veteran had 
multiple risk factors for CAD including advanced age, 
diabetes and a long history of hypertension.  No mention of 
aggravation was made, nor was any discussion of any possible 
relationship between PTSD and hypertension made.   

The Veterans Claims Assistance Act of 2000 (VCAA) provides a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Court has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, under the holding in Stegall, this case must be 
remanded again to ensure full compliance with the provisions 
of the VCAA.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VBA AMC should schedule the 
veteran for a VA examination by a 
cardiovascular specialist who has not 
previously examined the veteran as to the 
nature and etiology of the veteran's 
hypertension.  The examination should 
determine whether any hypertension is due 
to or aggravated by the service-connected 
PTSD.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his hypertension.  
If the appellant fails to report for an 
examination, the doctor should render the 
requested opinion based on a review of 
the claims file.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
medical probability that any documented 
hypertension is related to the 
appellant's service-connected PTSD and 
(2) whether it is at least as likely as 
not (at least a 50 percent chance) that 
the appellant's PTSD disability 
aggravated or contributed to or 
accelerated his hypertension beyond its 
natural progression.  If the appellant's 
service-connected PTSD aggravated or 
contributed to or accelerated any 
pathologic process of hypertension, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Thereafter, the VBA AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the claim should consider 
the applicability of 38 C.F.R. § 3.310(a) 
(2005). Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  An appropriate period of 
time should be allowed for response.  
Then, if otherwise in order, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


